OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03790 Pear Tree Funds 55 Old Bedford Road, Lincoln, MA01773 Willard L. Umphrey Pear Tree Funds 55 Old Bedford Road Lincoln, MA01773 (Name and address of agent for service) 781-259-1144 (Registrant’s telephone number) Date of fiscal year end:March 31 Date of reporting period: June 30, 2015 Item 1. Schedule of Investments PEAR TREE POLARIS SMALL CAP FUND SCHEDULE OF INVESTMENTS June 30, 2015 Common Stock - 98.9% Shares Value AIRLINES - 1.5% Spirit Airlines, Inc. (a) Virgin America Inc. (a) (b) AUTO COMPONENTS - 1.3% Motorcar Parts of America, Inc. (a) BUILDING PRODUCTS - 2.0% NCI Building Systems, Inc. (a) Trex Company, Inc. (a) CAPITALMARKETS - 2.0% Greenhill & Co., Inc. Hercules Technology Growth Capital, Inc. (b) CHEMICALS - 3.1% Ferro Corporation (a) COMMERCIAL BANKS - 20.5% Ameris Bancorp (c) Astoria Financial Corporation BNC Bancorp Brookline Bancorp, Inc. Bryn Mawr Bank Corporation Central Pacific Financial Corporation CoBiz Financial, Inc. Dime Community Bancshares, Inc. F.N.B. Corporation International Bancshares Corporation Pinnacle Financial Partners, Inc. (a) Southwest Bancorp, Inc. COMMERCIAL SERVICES & SUPPLIES - 0.8% Acacia Research Corporation - Acacia Technologies ARC Document Solutions, Inc. (a) COMMUNICATIONS EQUIPMENT - 0.2% Applied Optoelectronics, Inc. (b) Ubiquiti Networks, Inc. (b) CONSTRUCTION & ENGINEERING - 1.4% Tutor Perini Corporation (a) CONSTRUCTION MATERIALS - 0.4% U.S. Concrete, Inc. (a) DIVERSIFIED TELECOMMUNICATIONS-1.6% FairpointCommunications, Inc. (a) ELECTRIC UTILITIES - 1.3% ALLETE, Inc. FOOD PRODUCTS - 1.4% Amira Nature Foods Ltd (a) (b) HEALTH CARE EQUIPMENT & SUPPLIES - 2.7% Natus Medical, Inc. (a) HOTELS, RESTAURANTS & LEISURE - 1.6% Papa Johns International, Inc. INSURANCE - 1.2% United Insurance Holdings Corporation IT SERVICES - 7.0% Alliance Data Systems Corporation (a) Cardtronics, Inc. (a) Luxoft Holding, Inc. (a) LIFE SCIENCES TOOLS & SERVICES - 0.9% Cambrex Corporation (a) MACHINERY - 1.0% Greenbrier Companies, Inc. (The) (b) MEDIA - 10.7% Cinemark Holdings, Inc. Entravision Communications Corporation, Class A IMAX Corporation (a) National CineMedia, Inc. Regal Entertainment Group (b) OIL & GAS - 0.6% Carrizo Oil & Gas, Inc. (a) OIL, GAS & CONSUMABLE FUELS - 1.5% Diamondback Energy, Inc. (a) SemGroup Corporation PHARMACEUTICALS- 0.3% Pernix Therapeutics Holdings, Inc. (a) PROFESSIONAL SERVICES - 3.0% Kforce, Inc. WageWorks, Inc. (a) REAL ESTATE TRUSTS (REITS) - 12.0% Brandywine Realty Trust DuPont Fabros Technology, Inc. Education Realty Trust, Inc. EPR Properties Hersha Hospitality Trust Physicians Realty Trust Select Income Reit ROAD & RAIL - 1.2% Swift Transportation Company (a) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT- 9.7% Ambarella, Inc. (a) (b) Canadian Solar, Inc. (a) (b) Integrated Device Technology, Inc. (a) Microsemi Corporation (a) SOFTWARE- 1.8% Verint Systems, Inc. (a) SPECIALTY RETAIL - 3.3% Asbury Automotive Group, Inc. (a) Restoration Hardware Holdings, Inc. (a) TEXTILES & APPAREL & LUXURY GOODS - 1.5% Deckers Outdoor Corporation (a) TRADING COMPANIES & DISTRIBUTORS- 1.4% Air Lease Corporation TOTAL COMMON STOCK (Cost $77,951,252 ) SHORT TERM INVESTMENTS - 1.1% Par Value Value State Street Bank & Trust Co., Repurchase Agreement 0.0%, 07/01/15, (Dated 06/30/15), Collateralized by $1,075,000 par U.S. Treasury Note-2.625% due 11/15/2020, Market Value $1,126,063, Repurchase Proceeds $1,099,062 (Cost $1,099,062) $ $ TOTAL INVESTMENTS (EXCLUDING INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED) - 100.00% (Cost $ 79,050,314 ) INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED - 11.8% Money Market - 11.8% Western Asset Institutional Cash Reserves - Inst. (Cost $ 12,172,259) TOTAL INVESTMENTS - 111.80% (Cost $91,222,573) OTHER ASSETS & LIABILITIES (NET) - (11.8)% NET ASSETS - 100% (a) Non-income producing security (b) All or a portion of this security was out on loan. (c) A portion of this security is restricted. The percentage of each investment category is calculated as a percentage of net assets. Pear Tree Polaris Small Cap Fund FASB 157 Disclosure Portfolio securities are valued each business day generally at the last reported sale price on the principal exchange or market on which they are traded.If on a business day there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate at the time of valuation. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s net asset value. Because foreign markets may be open at different times than when the New York Stock Exchange is open for regular trading, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Funds’ Valuation Procedures include fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ● Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that a Fund has the ability to access. ●Level 2- Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ● Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing a Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2015: Quoted Prices inActive Markets Significant Other Observable Inputs Significant Unobservable Inputs Market Value at June 30, 2015 Level 1 Level 2 Level 3 Total Small Cap Common Stock* $- $- Real Estate Inv. Trusts - - Short Term Investments - Total - * Refer to Schedule of Investments for breakout by industry or country. * Transfers between levels are recognized at the end of the reporting period.Small Cap hadno transfers at period end. Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE QUALITY FUND SCHEDULE OF INVESTMENTS June 30, 2015 Common Stock - 99.1% Shares Value AEROSPACE & DEFENSE - 0.6% Precision Castparts Corp. BEVERAGES - 4.2% Coca-Cola Company (The) BIOTECHNOLOGY - 0.9% Biogen Idec Inc. (a) CHEMICALS - 1.5% Monsanto Company Syngenta AG (c) COMMUNICATIONS EQUIPMENT - 2.9% F5 Networks, Inc. (a) QUALCOMM Incorporated COMPUTERS & PERIPHERALS - 6.7% Apple, Inc. EMC Corporation International Business Machines Teradata Corporation (a) DISTRIBUTORS - 0.3% Genuine Parts Company ELECTRICAL EQUIPMENT - 0.9% Emerson Electric Co. ELECTRONIC EQUIPMENT & INSTRUMENTS - 0.3% Amphenol Corporation FOOD PRODUCTS - 4.6% Nestle, S.A. (c) Unilever N.V. (c) Unilever plc (c) FOOD STAPLES & DRUG RETAILING - 3.0% Costco Wholesale Corporation CVS Caremark Corporation PepsiCo, Inc. Wal-Mart Stores, Inc. GAS UTILITIES - 0.4% Honeywell International Inc. HEALTH CARE EQUIPMENT & SERVICES - 13.1% Becton, Dickinson and Company Express Scripts Holding Company (a) Humana Inc. Intuitive Surgical, Inc. (a) Medtronic plc St. Jude Medical, Inc. Stryker Corporation UnitedHealth Group, Inc. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS & SERVICES - 0.0% Henry Schein, Inc. (a) HEALTH EQUIPMENT & SUPPLIES - 0.1% C. R. Bard, Inc. HOTELS, RESTAURANTS & LEISURE - 1.6% Compass Group PLC (a)(b)(c) McDonald's Corporation HOUSEHOLD PRODUCTS - 7.1% Church & Dwight Co., Inc. Colgate-Palmolive Company Procter & Gamble Company (The) Reckitt Benckiser Group plc INDUSTRIAL CONGLOMERATES - 3.4% 3M Company LVMH Moët Hennessy-Louis Vuitton S.A. (a)(c) IT CONSULTING & SERVICES - 2.8% Accenture plc Cognizant Technology Solutions Corporation (a) Paychex, Inc. MACHINERY - 2.5% Danaher Corporation Dover Corporation Illinois Tool Works, Inc. OIL & GAS - 0.9% Chevron Corporation Rockwell Automation, Inc. PERSONAL PRODUCTS - 0.2% Estee Lauder Companies, Inc. (The) PHARMACEUTICALS & BIOTECHNOLOGY - 10.7% Abbott Laboratories Allergan, Inc. AstraZeneca plc (c) Johnson & Johnson Novartis AG (c) RETAILING - 0.3% TJX Companies, Inc. (The) SEMICONDUCTOR EQUIPMENTS & PRODUCTS - 0.8% Analog Devices, Inc. Linear Technology Corporation Xilinx, Inc. SOFTWARE & SERVICES - 18.3% Cisco Systems, Inc. Citrix Systems, Inc. (a) eBay, Inc. (a) Google, Inc. (a) Google, Inc. C (a) Intuit Inc. MasterCard Incorporated Microsoft Corporation Oracle Corporation SAP AG (b)(c) SPECIALTY RETAIL - 0.4% Bed Bath & Beyond Inc. (a) Ross Stores, Inc. TEXTILES & APPAREL - 2.5% Burberry Group plc (a)(c) Nike, Inc. B Ralph Lauren Corporation Swatch Group AG (The) (a)(c) V.F. Corporation TOBACCO - 6.7% British American Tobacco p.l.c. (c) Philip Morris International, Inc. Reynolds American, Inc. TRADING COMPANIES & DISTRIBUTION - 0.4% W.W. Grainger, Inc. WIRELESS TELECOMMUNICATIONS - 1.6% KDDI Corporation (a)(c) NTT DOCOMO, Inc. (a)(b)(c) TOTAL COMMON STOCK (Cost $112,159,417) Short Term Investments - 0.3% Par Value Value State Street Bank & Trust Co., Repurchase Agreement $ .0%, 07/01/15, (Dated 06/30/15), Collateralized by295,000 par U.S. Treasury Note-2.625% due11/15/2020, Market Value $309,013, Repurchase Proceeds $298,242 (Cost $298,242) TOTAL INVESTMENTS (EXCLUDING INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED) - 99.9% (Cost $112,457,659) Money Market - 1.0% Western Asset Institutional Cash Reserves - Inst. (Cost $1,303,895) TOTAL INVESTMENTS101.0% $ (Cost $113,761,554) OTHER ASSETS & LIABILITIES (NET) - (1.0%) NET ASSETS - 100% $ (a) Non-Income producing security (b) All or a portion of this security is out on loan (c) ADR - American Depositary Receipts The percentage of each investment category is calculated as a percentage of net assets. Pear Tree Quality Fund FASB 157 Disclosure Portfolio securities are valued each business day generally at the last reported sale price on the principal exchange or market on which they are traded.If on a business day there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate at the time of valuation. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s net asset value. Because foreign markets may be open at different times than when the New York Stock Exchange is open for regular trading, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Funds’ Valuation Procedures include fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ● Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that a Fund has the ability to access. ●Level 2- Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ● Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing a Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2015: Quoted Prices inActive Markets Significant Other Observable Inputs Significant Unobservable Inputs Market Value at June 30, 2015 Level 1 Level 2 Level 3 Total Quality Common Stock* - - Depository Receipts - - Short Term Investments - Total - * Refer to Schedule of Investments for breakout by industry or country. * Transfers between Levels are recognized at the end of the reporting period. Quality had no transfers at period end. Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE PANAGORA DYNAMIC EMERGING MARKETS FUND SCHEDULE OF INVESTMENTS June 30, 2015 Common Stock - 68.5% Shares Value BRAZIL - 3.7% Ambev SA (c) 'BG804F6 Banco do Brasil S.A. '2328595 Companhia Brasileira de Distribuicao SP (c) '2228532 Cyrela Brazil Realty S.A. Empreendimentos e Participacoes '2189855 Energias do Brasil S.A. 'B0D7494 JBS S.A. 'B1V74X7 KLABIN S.A. 'BJ0K6Z9 Petroleo Brasileiro S.A. (a) '2682365 Petroleo Brasileiro S.A. (a)(c) '2683410 Sul America S.A. 'B27WYK0 Transmissora Alianca de Energia Eletrica S.A. 'B1G8KX7 CHINA - 12.6% Agricultural Bank of China, Class H (a) 'B60LZR6 Bank of China Ltd., H 'B154564 Beijing Capital International Airport Co., Ltd. H '6208422 China Construction Bank Corporation 'B0LMTQ3 China Life Insurance Co,. Limited China Petroleum & Chemical Corporation '6291819 China Telecom Corporation Limited China Yuchai International Ltd. '2186191 Datang International Power Generation Co., Ltd. '6080716 Dongfeng Motor Group Company Limited 'B0PH5N3 Great Wall Motor Co., Ltd. '6718255 Guangzhou R&F Properties Co., Ltd. H 'B19H8Y8 Huaneng Power International Inc. H '6099671 Industrial & Commercial Bank of China Ltd. 'B1G1QD8 Jiangsu Expressway Co. Ltd. - H '6005504 Perfect World Co., Ltd. (a)(c) 'B23F975 PetroChina Company Limited '6226576 Ping An Insurance Group H Share 'B01FLR7 Shanghai Electric Group Company Ltd. H (b) 'B07J656 Sino-Ocean Land Holdings Ltd. 'B24CVP7 Sinotrans Ltd. H Shares '6579010 Zhejiang Expressway Co., Ltd. '6990763 CZECH REPUBLIC - 0.6% CEZ A.S. '5624030 HONG KONG - 7.1% ANTA Sports Products, Ltd. 'B1YVKN8 Central China Real Estate Ltd. 'B2RDS34 Cheung Kong Holdings Ltd. (a) 'BWX52N2 China Mobile Limited '6073556 Chongqing Rural Commercial Bank Co. 'B4Q1Y57 CK Hutchison Holdings Ltd. 'BW9P816 CNOOC Limited 'B00G0S5 Franshion Properties (China) Ltd. (a) 'B23TGR6 KWG Property Holding Limited 'B1YBF00 Longfor Properties Co., Ltd. 'B56KLY9 Orient Overseas (International) Limited 0 Pacific Textiles Holdings Ltd. 'B1WMLF2 Tencent Holdings Limited 'BMMV2K8 HUNGARY - 0.6% MOL Hungarian Oil an Gas Nyrt. Richter Gedeon Nyrt 'BC9ZH86 INDIA - 4.7% Apollo Tyres Ltd. '6168902 Bharat Petroleum Corporation Ltd. '6099723 Cairn India Ltd. 'B1G2NN0 Chambal Fertilizers & Chemicals Ltd. '6099938 Grasim Industries Limited '6099927 Hindustan Petroleum Corporation Ltd. '6100476 Hindustan Zinc Ltd. '6139726 Housing Development Finance Corp Ltd. '6171900 IFCI Ltd. '6121983 Indiabulls Housing Finance Limited 'B98CG57 IndianOil Corporation Ltd. Infosys Technologies Ltd. (c) '2398822 Power Finance Corporation Limited 'B1S7225 Reliance Industries Ltd. '6099626 Rural Electrification Corporation Limited 'B2Q7WL3 SRF Limited '6374947 Tata Chemicals Ltd. '6101167 Tata Consultancy Services Ltd. 'B01NPJ1 United Phosphorus Limited 'B0L0W35 INDONESIA - 0.6% PT Indofood CBP Sukses Makmur Tbk 'B4LD3M8 PT Matahari Putra Prima Tbk 'B92MGL9 PT United Tractors Tbk '6230845 MALAYSIA - 1.8% British American Tobacco (Malaysia) Berhad '6752349 Cahya Mata Sarawak Berhad '6182861 DiGi.Com Berhad '6086242 JCY International Berhad 'B62JK51 Lafarge Malaysia Berhad '6556518 Malaysia Building Society Berhad '6556789 MISC Berhad '6557997 Telekom Malaysia Berhad '6868398 YTL Corporation Berhad '6436126 MEXICO - 1.8% America Movil S.A.B. de C.V., Series L '2667470 Controladora Comercial Mexicana S.A. de C.V. '2222459 Fomento Economico Mexicano S.A.B. (c) '2246039 GRUMA, S.A.B. de C.V., Series B '2392545 Grupo Televisa S.A.B. (c) '2399450 PERU - 0.7% Credicorp Ltd. '2232878 PHILIPPINES - 1.1% Aboitiz Equity Ventures, Inc. '6068411 Aboitiz Power Corporation 'B1Z9Q99 BDO Unibank, Inc. 'B5VJH76 Globe Telecom, Inc. '6284864 Megaworld Corporation '6563648 Nickel Asia Corporation 'B5BNBK9 Puregold Price Club, Inc. 'B725S29 Security Bank Corporation '6792334 Semirara Mining and Power Corporation 'BQ13Z04 POLAND - 1.3% Asseco Poland S.A. '5978953 KGHM Polska Miedz S.A. '5263251 PGE S.A. 'B544PW9 Tauron Polska Energia S.A. 'B5P7L41 RUSSIA - 2.6% Gazprom (c) '5140989 LUKoil (c) '3189876 Norilsk Nickel Mining and Metallurgical Co. (c) B114RK6 Severstal (b)(d) 'B1G4YH7 SINGAPORE - 1.2% ComfortDelGro Corporation Limited '6603737 Singapore Airlines Limited 0 Mapletree Industrial Trust 'B4LR5Q8 Yangzijiang Shipbuilding Holdings Limited 0 SOUTH AFRICA - 5.6% African Rainbow Minerals Limited '6041122 AVI Limited 0 Barloworld Limited '6079123 FirstRand Limited '6606996 Investec Ltd. 'B17BBR6 Liberty Holdings Limited '6515058 Mediclinic International, Ltd. 'B0PGJF0 Mondi Limited 'B41LJ57 MTN Group Limited '6563206 Naspers Limited N Shs '6622691 Netcare Limited '6636421 RMB Holdings Ltd. '6755821 Sappi Ltd. (a) '6777007 Sasol Ltd. '6777450 Standard Bank of South Africa Ltd. 'B030GJ7 Tsogo Sun Holdings Ltd. 'B61R1Q4 SOUTH KOREA - 8.4% BGF Retail Co., Ltd. 'BLY0NY7 Coway Co., Ltd. '6173401 GS Retail Co., Ltd. 'B7F9Q79 Hanwha Corporation '6496755 Hite Jinro Co., Ltd. 'B05R492 Hyosung Corporation Hyundai Motor Company Ltd. '6451055 Hyundai Steel Co., Ltd. '6461850 Kangwon Land Inc. '6683449 KT&G Corporation '6175076 LG Display Co., Ltd. 'B01VZN9 Samsung Electronics Company, Ltd. '6771720 Shinhan Financial Group Co., Ltd. '6397502 SK Hynix Inc. '6450267 SK Telecom Co., Ltd. (c) '2495648 Woori Bank 'BSP5RP9 TAIWAN - 11.8% ASUSTeK Computer, Inc. '6051046 Chailease Holding Co., Ltd. 'B58J1S8 Chinatrust Financial Holding Co., Ltd. '6527666 Chunghwa Telecom Co., Ltd. '6287841 CTCI Corporation Farglory Land Development Co., Ltd. '6203687 Fubon Financial Holding Co., Ltd. '6411673 Highwealth Construction Corp. '6154075 Hon Hai Precision Industry Co., Ltd. '6438564 Innolux Corporation 'B0CC0M5 Kings Town Bank '6575159 MediaTek, Inc. '6372480 Mega Financial Holding Co., Ltd. '6444066 Pegatron Corporation 'B4PLX17 Pou Chen Corporation '6696157 Powertech Technology, Inc. '6599676 Realtek Semiconductor Corporation '6051422 Ruentex Development Company Limited '6748423 Ruentex Industries Ltd. '6758422 Siliconware Precision Industries Co., Ltd. (c) '2577502 Simplo Technology Co., Ltd. '6421928 Taiwan Semiconductor Manufacturing Co., Ltd. '6889106 Transcend Information, Inc. '6350497 United Microelectronics Corporation '6916628 Vanguard International Semiconductor Corp. '6109677 Wan Hai Lines, Ltd. '6932334 THAILAND - 1.1% Delta Electronics PCL '6418919 Krung Thai Bank PCL '6492838 Thanachart Capital PCL 'B8GKBK6 TURKEY - 1.0% Eregli Demir ve Celik Fabrikalari T.A.S. 'B03MS97 Tofas Turk Otomobil Fabrikasi A.S. 'B03MY33 Turk Hava Yollari A.O. (a) 'B03MYK0 Turkiye Is Bankasi A.S. 'B03MYS8 UNITED ARAB EMERATES - 0.2% Abu Dhabi Commercial Bank '6545464 TOTAL COMMON STOCK (Cost $92,497,100) Preferred Stock - 2.0% BRAZIL - 1.2% Banco Bradesco S.A. 'B00FM53 Cia Energetica de Sao Paulo 'B17MHG0 Itau Unibanco Holding S.A. 'B037HR3 Metalurgica Gerdau S.A. '2648862 SOUTH KOREA - 0.8% Samsung Electronics Co. Ltd. '6773812 TOTAL PREFERRED STOCK (Cost $3,987,303) Mutual Funds - 27.9% UNITED STATES - 27.9% Pear Tree PanAgora Risk Parity Emerging Markets Fund* (Cost 41,070,871) Short Term Investments - 0.8% Par Value Value State Street Bank & Trust Co., Repurchase Agreement $ .0%, 07/01/15, (Dated 06/30/15), Collateralized by1,070,000 par U.S. Treasury Note-2.625% due11/15/2020, Market Value $1,120,825, Repurchase Proceeds $1,098,032 (Cost $1,098,032) TOTAL INVESTMENTS (EXCLUDING INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED) (Cost $138,653,306) INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED - 1.3% Money Market - 1.3% Western Asset Institutional Cash Reserves - Inst. (Cost $1,789,262) $ TOTAL INVESTMENTS - 100.5% (Cost $140,442,567) OTHER ASSETS & LIABILITIES (Net) - (0.5%) NET ASSETS - 100% $ * Investment in affiliated security. This Fund is advised by Pear Tree Advisors, Inc. which also serves as advisor to Pear Tree PanAgora Dynamic Emerging Markets Fund. (a) Non-income producing security. (b) All or a portion of this security was out on loan. (c) ADR - American Depositary Receipts (d) GDR - Global Depositary Receipts (e) At March 31, 2015, the unrealized appreciation of investments The percentage of each investment category is calculated as a percentage of net assets. SECTOR ALLOCATIONS (as a percentage of Total Net Assets) Financials 20.0% Information Technology 14.7% Consumer Discretionary 5.5% Telecommunication Services 5.5% Materials 5.4% Industrials 5.3% Energy 5.2% Consumer Staples 4.4% Utilities 3.3% Health Care 1.2% Mutual Funds 27.9% Cash and Other Assets (Net) 1.6% Pear Tree Emerging Markets Fund FASB 157 Disclosure Portfolio securities are valued each business day generally at the last reported sale price on the principal exchange or market on which they are traded.If on a business day there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate at the time of valuation. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s net asset value. Because foreign markets may be open at different times than when the New York Stock Exchange is open for regular trading, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Funds’ Valuation Procedures include fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ● Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that a Fund has the ability to access. ●Level 2- Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ● Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing a Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2015: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Market Value at June 30, 2015 Level 1 Level 2 Level 3 Total Emerging Markets Common Stock* Common Stock Units - - Depository Receipts - - Mutual Funds - - Preferred Stock - - Real Estate Investment Trust - - Short Term Investments 1,789, 262 - Total The following is a reconciliation of Level 3 assets for which unobservable inputs were used to determine fair value. Emerging Markets Common Stock Balances as of 3/31/2015 $- Realized gain (loss) $- Changed in unrealized appreciation (depreciation) Purchases Sales $- Transfer into Level 3 $- Balances as of 06/30/2015 * Refer to Schedule of Investments for breakout by industry or country. * Transfers between Levels are recognized at the end of the reporting period. * Foreign Value Small Cap Fund had no transfers at period end. * Common stock labeled as Level 2 balance consists of the market value of the associated Level 2 investments in the following industries: Emerging Markets Banks Diversified Financials Electronic Equipment & Instruments * Common stock labeled as Level 3 balance consists of the market value of the associated Level 3 investments in thefollowing industries: Emerging Markets Automobiles The following table presents additional information about valuation methodologies and inputs used for investments that are measured at fair value and categorized within Level 3 as of June 30, 2015; Common Stock Fair Value June 30, 2015 Valuation Methodologies Unobservable Input (1) Range Impact to Valuation from a Decrease in Input (2) Emerging Markets Adjusted Last Trade Volatility Adjustment 100% Decrease 1. In determining certain of these inputs, management evaluates a variety of factors including economic conditions, industry and market developments, and company specific developments. 2. This column represents the directional change in the fair value of the Level 3 investments that would result from a decrease to the corresponding unobservable input. An increase to the observable input would have the opposite effect. Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE PANAGORA RISK PARITY EMERGING MARKETS FUND SCHEDULE OF INVESTMENTS June 30, 2015 Common Stock - 91.1% Shares Value BRAZIL - 2.9% Banco do Brasil S.A. '2328595 BRF S.A. '2036995 CCR S.A. '2840970 Cetip S.A. Mercados Organizados 'B55DVB6 CIA Paranaense de Energia (c) '2209656 Cielo S.A. 'B614LY3 Companhia Energetica de Minas Gerais (c) '2178938 Cosan S.A. Industria e Comercio 'B0P72G5 CPFL Energia S.A. (c) 'B0315D7 Cyrela Brazil Realty S.A. Empreendimentos e Participacoes '2189855 Embraer S.A. (c) '2611916 Gerdau S.A. (c) '2297606 Hypermarcas S.A. (a) 'B2QY968 Kroton Educacional S.A. '2836946 Localiza Rent a Car S.A. 'B08K3S0 Lojas Americanas S.A. '2523367 Lojas Renner S.A 'B0CGYD6 Natura Cosméticos S.A. 'B014K55 Odontoprev S.A. 'B1H6R62 Porto Seguro S.A. 'B0498T7 Qualicorp S.A. 'B4LHBQ0 Raia Drogasil S.A. 'B7FQV64 Souza Cruz S.A. '2832148 Telefonica Brasil S.A. (c) 'B7395C9 TIM Participacoes S.A. (c) 'B6QB0B9 Totvs S.A. 'B10LQP6 Tractebel Energia S.A. 'B07C763 Transmissora Alianca de Energia Eletrica S.A. 'B1G8KX7 Vale S.A. '2196286 Via Varejo S.A. 'BGSHPP4 Weg S.A. '2945422 CHILE - 4.7% AES Gener S.A. 'B83J214 Aguas Andinas S.A. '2311238 Banco de Chile '2100845 Banco de Crédito e Inversiones '2069355 Banco Santander Chile (c) '2136646 Cencosud S.A. 'B00R3L2 Colbun S.A. '2309255 Compania Cervecerias Unidas S.A. (c) '2217596 Corpbanca S.A. (c) '2335885 Empresa Nacional de Electricidad S.A. (c) '2311131 Empresa Nacional de Telecomunicaciones S.A. '2297628 Empresas CMPC S.A. '2196015 Empresas Copec S.A. '2196026 Enersis S.A. (c) '2314947 LATAM Airlines Group S.A. (a) '2518932 Quimica y Minera de Chile S.A. (c) '2771122 S.A.C.I. Falabella '2771672 Sonda S.A. 'B1GBXT3 Vina Concha y Toro S.A. '2932220 CHINA - 4.6% Air China Ltd H Shares 'B04KNF1 Aluminum Corporation of China Limited H Shares (a) '6425395 Anhui Conch Cement Company Limited H '6080396 Bank of Communications Co., Ltd. H 'B0B8Z29 BBMG Corporation H 'B3NFC51 Beijing Capital International Airport Co., Ltd. H '6208422 Beijing Enterprises Holdings Limited Belle International Holdings Limited 'B1WJ4X2 Brilliance China Automotive Holdings, Ltd. '6181482 BYD Co., Ltd. H Shares '6536651 China Agri-Industries Holdings Limited (a) 'B1TLR65 China Coal Energy Co., Ltd. 'B1JNK84 China Communications Construction Co., Ltd., Class H 'B1JKTQ6 China Communications Services Corporation Ltd. H 'B1HVJ16 China Construction Bank Corporation 'B0LMTQ3 China Longyuan Power Group H 'B4Q2TX3 China National Building Material Co., Ltd. H 'B0Y91C1 China Oilfield Services Limited H '6560995 China Petroleum & Chemical Corporation '6291819 China Pharmaceutical Group Limited China Shenhua Energy Co., Ltd. 'B09N7M0 China Shipping Container Lines Co., Ltd. H (a) 'B018L76 China Taiping Insurance Holdings Co., Ltd. (a) '6264048 China Telecom Corporation Limited Chongqing Changan Automobile Co., Ltd. B '6159478 CITIC Pacific Ltd. Datang International Power Generation Co., Ltd. '6080716 Dongfeng Motor Group Company Limited 'B0PH5N3 ENN Energy Holdings Ltd. '6333937 Fosun International 'B1Z7FX0 Haitian International Holdings Ltd. 'B1L2RC2 Huadian Power International Corp. Ltd. Class H '6142780 Huaneng Power International Inc. H '6099671 Industrial & Commercial Bank of China Ltd. 'B1G1QD8 Inner Mongolia Yitai Coal Co., Ltd., Class B '6019011 Jiangsu Expressway Co. Ltd. - H '6005504 Kingsoft Corporation Ltd. 'B27WRM3 PetroChina Company Limited (c) '2568841 Shandong Weigao Group Medical Polymer Co., Ltd. '6742340 Shanghai Fosun Pharmaceutical Group Class H 'B8XBQ96 Shanghai Pharmaceuticals Holding Co., Ltd. 'B4Q4CJ6 Shenzhou International Group B0MP1B0 Sino Biopharmaceutical Limited 'B00XSF9 Sino-Ocean Land Holdings Ltd. 'B24CVP7 Sinopec Shanghai Petrochemical Co., Ltd. (a) '6797458 Sinopharm Group Co., Ltd. H 'B3ZVDV0 Tingyi (Cayman Islands) Holding Corporation '6903556 Tsingtao Brewery Co., Ltd. '6905808 Uni-President China Holdings Limited 'B29MKF5 Yanzhou Coal Mining Company Limited (b) '6109893 Zhejiang Expressway Co., Ltd. '6990763 Zijin Mining Group Co., Ltd. ZTE Corporation H 'B04KP88 COLOMBIA - 1.8% Almacenes Exito S.A. '2051181 Cementos Argos S.A. 'B89Z692 Corporacion Financiera Colombiana S.A. 'B000C92 Ecopetrol S.A. 'B2473N4 Grupo Argos S.A. 'B8SGSP6 Grupo de Inversiones Suramericana SA 'BMSK715 Interconexión Electrica S.A. '2205706 Isagen S.A. E.S.P. 'B1QY745 CZECH REPUBLIC - 0.5% CEZ A.S. '5624030 Komercni Banka A.S. '4519449 EGYPT - 0.7% Commercial International Bank Global Telecom Holding S.A.E. (a)(d) 'BF8HVZ9 Talaat Moustafa Group (TMG) Holding 'B2989Q7 GREECE - 1.0% Alpha Bank A.E. (a) '4235864 Eurobank Ergasias S.A. (a) 'BBL58B7 Folli-Follie S.A. 'B681D63 Hellenic Telecommunication Organization S.A. '5051605 Jumbo S.A. '7243530 Opap S.A. '7107250 Piraeus Bank S.A. (a) 'BBFL4S0 Titan Cement Company S.A. 'B01NXT7 HONG KONG - 2.1% AAC Technologies Holdings Inc. (b) 'B85LKS1 Alibaba Health Information Technology Ltd. (a) 'BRXVS60 ANTA Sports Products, Ltd. 'B1YVKN8 China Gas Holdings Ltd. '6460794 China Merchants Holdings International Co., Ltd. '6416139 China Mobile Limited '6073556 China Resources Cement Holdings Limited 'B41XC98 China Resources Enterprise '6972459 China Resources Gas Group Limited '6535517 China Resources Power Holdings Co., Ltd. '6711566 China Unicom (Hong Kong) Limited (b)(c) '2603496 Franshion Properties (China) Ltd. (a) 'B23TGR6 GCL-Poly Energy Holdings Ltd. (a) 'B28XTR4 Guangdong Investment Limited '6913168 Hanergy Thin Film Power Group Ltd. (a) 'BRJ8XY8 Hengan International Group Co., Ltd. '6136233 Lee & Man Paper Manufacturing Ltd. '6693772 Lenovo Group Limited '6218089 Semiconductor Manufacturing International Corp. (a) '6743473 Shanghai Industrial Holdings Limited '6810010 Sihuan Pharmaceutical Holdings Group Ltd. 'B4X3RF7 Soho China Limited 'B27WLD2 Sun Art Retail Group Ltd. (b) 'B3MPN59 Tencent Holdings Limited 'BMMV2K8 Want Want China Holdings Limited 'B2Q14Z3 HUNGARY - 0.5% MOL Hungarian Oil an Gas Nyrt. OTP Bank Nyrt. Richter Gedeon Nyrt 'BC9ZH86 INDONESIA - 8.0% PT Adaro Energy Tbk 'B3BQFC4 PT Astra Agro Lestari Tbk '6092498 PT Astra International Tbk 'B800MQ5 PT Bank Central Asia Tbk 'B01C1P6 PT Bank Danamon Indonesia Tbk '6580034 PT Bank Mandiri Tbk '6651048 PT Bank Negara Indonesia (Persero) Tbk '6727121 PT Bank Rakyat Indonesia Tbk '6709099 PT Bumi Serpong Damai Tbk 'B2RJPM0 PT Charoen Pokphand Indonesia Tbk '6315344 PT Global Mediacom Tbk 'B1W5678 PT Gudang Garam Tbk '6366999 PT Indocement Tunggal Prakarsa Tbk '6454861 PT Indofood CBP Sukses Makmur Tbk 'B4LD3M8 PT Indofood Sukses Makmur Tbk '6283979 PT Jasa Marga (Persero) Tbk 'B28T1S7 PT Kalbe Farma Tbk 'B7311V6 PT Lippo Karawaci Tbk 'B19HDX2 PT Matahari Department Store Tbk '6665878 PT Media Nusantara Citra Tbk 'B1Z5HY9 PT Perusahaan Gas Negara (Persero) Tbk '6719764 PT Semen Indonesia (Persero) Tbk '6795236 PT Summarecon Agung Tbk '6538527 PT Surya Citra Media Tbk 'B8HWJY1 PT Tambang Batubara Bukit Asam (Persero) Tbk '6565127 PT Telekomunikasi Indonesia Tbk (c) '2882228 PT Unilever Indonesia Tbk '6687184 PT United Tractors Tbk '6230845 PT XL Axiata Tbk (a) 'B0LD0W9 Tower Bersama Infrastructure (a) 'B4MW045 MALAYSIA - 6.8% AirAsia Berhad 'B03J9L7 Alliance Financial Group Berhad '655693901 AMMB Holdings Berhad Astro Malaysia Holdings Berhad 'B7W5GK3 Axiata Group Berhad 'B2QZGV5 Berjaya Sports Toto Berhad '6331566 British American Tobacco (Malaysia) Berhad '6752349 Bumi Armada Berhad 'B3YX6Q3 CIMB Group Holdings Berhad Dialog Group Berhad 'B00MRS2 DiGi.Com Berhad '6086242 Felda Global Ventures Holdings Berhad 'B8L1DR5 Gamuda Berhad '6359881 Genting Berhad 'B1VXJL8 Genting Malaysia Berhad 'B1VXKN7 Genting Plantation Berhad Hong Leong Bank Berhad '6436892 Hong Leong Financial Group Berhad '6436450 IHH Healthcare Berhad (a) 'B83X6P8 IJM Corporation Berhad '6455217 IOI Corporation Berhad 'B1Y3WG1 IOI Properties Group Berhad 'BH7JFJ2 Kuala Lumpur Kepong Berhad '6497446 Malayan Banking Berhad '6556325 Malaysia Airports Holdings Berhad '6188193 Maxis Berhad 'B5387L5 MISC Berhad '6557997 Petronas Chemicals Group Berhad 'B5KQGT3 Petronas Dagangan Berhad '6695938 Petronas Gas Berhad '6703972 PPB Group Berhad Public Bank Bhd 'B012W42 RHB Capital Berhad '6244675 SapuraKencana Petroleum Berhad 'B7GJ601 Sime Darby Berhad B29TTR1 Telekom Malaysia Berhad '6868398 Tenaga Nasional Berhad '6904612 UEM Sunrise Berhad 'B3FKMY3 UMW Holdings Berhad '6910824 YTL Corporation Berhad '6436126 YTL Power International Berhad 'B01GQS6 MEXICO - 5.5% Alfa S.A.B. de C.V., Series A '2043423 America Movil S.A.B. Series L (c) '2722670 Arca Continental S.A.B. de C.V. '2823885 Cemex S.A. de C.V.(a)(c) '2488671 Cemex S.A.B. CPO (a) '2406457 Coca-Cola FEMSA SAB de C.V. (c) '2193317 Compartamos, S.A.B de C.V. 'BHWQZW1 Controladora Comercial Mexicana S.A. de C.V. '2222459 El Puerto de Liverpool S.A.B. de C.V. '2306814 Fibra Uno Administracion S.A. de C.V. 'B671GT8 Fomento Economico Mexicano S.A.B. (c) '2246039 GRUMA, S.A.B. de C.V., Series B '2392545 Grupo Aeroportuario del Pacifico S.A.B. (c) 'B0YFC60 Grupo Aeroportuario del Sureste, S. A. B. de C.V., Series B '2639349 Grupo Bimbo, S.A. de C.V. (a) '2392471 Grupo Carso SAB de C.V., Series A1 (b) '2393452 Grupo Comercial Chedraui S.A. de C.V 'B457NQ0 Grupo Financiero Banorte SAB de C.V. '2421041 Grupo Financiero Inbursa SAB de C.V. '2822398 Grupo Lala SAB de C.V. 'BFNXZM7 Grupo Mexico S.A.B. de C.V., Series B '2643674 Grupo Televisa S.A.B. (c) '2399450 Industrias Penoles SAB de C.V. Kimberly-Clark de Mexico S.A. de C.V., Class A '2491914 Mexichem SAB de C.V. '2434760 Minera Frisco S.A.B. De C.V. (a)(b) B3QHKH2 OHL Mexico, S.A.B. de C.V. (a) 'B3NWLD3 Promotora Y Operadora de Infraestructura, S.A.B. de C.V. (a) '2393388 Santander Mexico SAB de C.V. '2374521 Wal-Mart de Mexico, S.A.B. de C.V. 'BW1YVH8 PERU - 0.8% Credicorp Ltd. '2232878 Companhia de Minas Buenaventura S.A. (c) '2210476 Southern Copper Corporation (b) '2823777 PHILIPPINES - 6.5% Aboitiz Equity Ventures, Inc. '6068411 Aboitiz Power Corporation 'B1Z9Q99 Alliance Global Group, Inc. '6147105 Ayala Corporation 'B09JBT3 Ayala Land Inc. '6055112 Bank of the Philippine Islands '6074968 BDO Unibank, Inc. 'B5VJH76 DMCI Holdings, Inc. '6272483 Energy Development Corporation 'B1GHQN6 Globe Telecom, Inc. '6284864 GT Capital Holdings Inc. 'B77H110 International Container Terminal Services, Inc. '6455819 JG Summit Holdings, Inc. '6466457 Jollibee Foods Corporation '6474494 Megaworld Corporation '6563648 Metro Pacific Investments Corporation 'B1L8838 Metropolitan Bank & Trust Company Philippine Long Distance Telephone Company (c) '2685654 Philippine Long Distance Telephone Company (The) '6685661 SM Investments Corporation 'B068DB9 SM Prime Holdings, Inc. '6818843 Universal Robina Corporation '6919519 POLAND - 3.9% Alior Bank S.A. (a) 'B8W8F13 Bank Handlowy w Warszawie S.A. '5256068 Bank Millennium S.A. '4077323 Bank Pekao S.A. '5473113 Bank Zachodni WBK S.A. '7153639 CCC S.A. 'B04QR13 Cyfrowy Polsat S.A. 'B2QRCM4 ENEA S.A. 'B3F97B2 Energa S.A. 'BGQYBX7 Eurocash S.A. 'B064B91 Getin Noble Bank S.A. 'B7F0DW6 Grupa Azoty S.A. 'B3B61Y8 Grupa LOTOS S.A. (a) 'B0B8Z41 KGHM Polska Miedz S.A. '5263251 LPP S.A. 33 '7127979 mBank S.A. '4143053 Orange Polska S.A. (b) PGE S.A. 'B544PW9 PKO Bank Polski S.A. 'B03NGS5 Polski Koncern Naftowy ORLEN S.A. '5810066 Polskie Gornictwo Naftowe i Gazownictwo S.A. 'B0L9113 PZU S.A. 'B63DG21 Synthos S.A. (b) 'B057555 Tauron Polska Energia S.A. 'B5P7L41 QATAR - 6.5% Barwa Real Estate Company Q.S.C. 'B0YTG26 Commercial Bank of Qatar Q.S.C. '6150448 Doha Bank Q.S.C. '6273420 Ezdan Holding Group Q.S.C. 'B2PWTM9 Gulf International Services Q.S.C. 'B39HD70 Industries Qatar Q.S.C. '6673570 Masraf Al Rayan Q.S.C. 'B0VR7W0 Ooredoo Q.S.C. '6158174 Qatar Electricity & Water Company Q.S.C. '6566614 Qatar Insurance Company '6148045 Qatar Islamic Bank SAQ '6713982 Qatar National Bank SAQ '6148197 Vodafone Qatar 'B3WYBN0 RUSSIA - 2.7% ALROSA ao 'B6QPBP2 Federal Hydro-Generating Company RusHydro OAO 'B58HDC0 Gazprom (c) '5140989 JSC RusHydro (b)(c) 'B450MG2 Magnit OJSC (Reg S) (d) 'B2QKYZ0 MegaFon (d) 'B8PQQ77 Mobile TeleSystems (c) '2603225 Moscow Exchange MICEX-RTS 'B9GFHQ6 Norilsk Nickel Mining and Metallurgical Co. (c) B114RK6 NovaTek OAO (Reg S) (d) 'B0DK750 OAO Rostelecom 'B58ZLT7 OC Rosneft OJSC (Reg S) (d) 'B17FSC2 Sberbank '4767981 Severstal (d) 'B1G4YH7 Sistema JSFC (Reg S) (d) 'B05N809 Tatneft (a)(c) B1G50G1 Uralkali OJSC 'B59MFL7 VTB Bank OJSC 'B5B1TP4 SOUTH AFRICA - 5.2% African Bank Investments Limited - African Rainbow Minerals Limited '6041122 Anglogold Ashanti Ltd. (c) '2257495 Aspen Pharmacare Holdings Limited 'B09C0Z1 Barloworld Limited '6079123 Bidvest Group Limited Discovery Ltd. '6177878 Exxaro Resources Ltd. (b) '6418801 Foschini Limited Gold Fields Limited Gold Fields Ltd. (c) '2416326 Growthpoint Properties Limited 'BBGB5W0 Hyprop Investments Limited 'BN8SXL8 Impala Platinum Holdings Limited B1FFT76 Imperial Holdings Limited 'B095WZ4 Investec Ltd. 'B17BBR6 Life Healthcare Group Holdings Ltd. 'B4K90R1 Massmart Holdings Ltd. 'B3V5GG2 Mediclinic International, Ltd. 'B0PGJF0 MMI Holdings Ltd. 'B4PXV75 Mondi Limited 'B41LJ57 Mr Price Group Ltd. '6820365 MTN Group Limited '6563206 Nampak Ltd. 'B0KS382 Naspers Limited N Shs '6622691 Netcare Limited '6636421 Pick n Pay Stores Ltd. '6688068 PPC, Ltd. 'B7C6V89 Redefine Properties Ltd. 'BMP3858 Remgro Limited '6290689 RMI Holdings Ltd. 'B50NQ61 Sanlam Limited 'B0L6750 Sappi Ltd. '6777007 Sasol Ltd. '6777450 Shoprite Holdings Ltd. Spar Group Limited (The) 'B038WK4 Steinoff International Holdings Limited Telkom South Africa Limited 0 Tiger Brands Limited 'B0J4PP2 Truworths International Ltd. '6113485 Vodacom Group (Proprietary) Limited B65B4D0 Woolworths Holdings Limited 'B06KZ97 SOUTH KOREA - 5.1% Amore Pacific Corporation 'B15SK50 Amorepacific Group BS Financial Group, Inc. 'B3S98W7 Celltrion Inc. (a)(b) 'B0C5YV1 CJ CheilJedang Corp. 'B2492F5 Daewoo International Corporation '6344274 Daewoo Securities Co., Ltd. (a) '6249658 DGB Financial Group Inc. 'B68N347 Dongbu Insurance Co., Ltd. Doosan Heavy Industries & Construction Co., Ltd. '6294670 Doosan Infracore Co., Ltd. (a) '6211679 GS Holdings Corp. 'B01RJV3 Hana Financial Group, Inc. 'B0RNRF5 Hankook Tire Co. Ltd. 'B7T5KQ0 Hanmi Pharmaceuticals, Co., Ltd. 'B613DJ9 Hyosung Corporation Hyundai Marine & Fire Insurance, Co., Ltd. 'B01LXY6 Hyundai Mobis Co.,Ltd. 73 '6449544 Hyundai Steel Co., Ltd. '6461850 Hyundai Wia Corp. 'B3LF565 Industrial Bank of Korea '6462972 Kangwon Land Inc. '6683449 KB Financial Group Inc. 'B3DF0Y6 Korea Aerospace Industries, Ltd. 'B3N3363 Korea Electric Power Corporation '6495730 Korea Gas Corporation (a) '6182076 Korea Kumho Petrochemical Co., Ltd. '6499323 Korea Zinc Co., Ltd. 92 '6495428 KT Corporation (c) '2419875 KT&G Corporation '6175076 LG Chem Ltd. LG Display Co., Ltd. (a) 'B01VZN9 LG Household & Healthcare 45 LG Innotek Co., Ltd. (a) 'B39Z8G8 LG Uplus Corp. '6290902 Lotte Chemical Corporation '6440020 Lotte Confectionery Co. Ltd. 18 '6535432 Lotte Shopping Co., Ltd. 'B0WGPZ5 NCSoft Corporation '6264189 Orion Corporation 42 '6896849 Paradise Co., Ltd. '6560939 POSCO 77 '6693233 Samsung C&T Corp. Samsung Card Co, Ltd. 'B1WQQ48 Samsung Electro-Mechanics Co., Ltd. '6771689 Samsung Electronics Company, Ltd. 14 '6771720 Samsung Fire & Marine Insurance Co., Ltd. 74 '6155250 Samsung Life Insurance Co., Ltd 'B12C0T9 Samsung SDI Company, Ltd. '6771645 Shinhan Financial Group Co., Ltd. '6397502 Shinsegae Co., Ltd. '6805049 SK C&C Co., Ltd. 'B39Z8L3 SK Hynix Inc. (a) '6450267 SK Innovation Co., Ltd. 'B232R05 SK Telecom Co., Ltd. (c) '2495648 S-Oil Corp. '6406055 Woori Bank 'BSP5RP9 Woori Investment & Securities Co., Ltd. '6537085 Yuhan Co., Ltd. '6988337 TAIWAN - 7.3% Asia Cement Corporation '6056331 Asia Pacific Telecom Co., Ltd. 'B6RN4B2 Chailease Holding Co., Ltd. 'B58J1S8 Cheng Shin Rubber Industry Co., Ltd. '6190228 Chicony Electronics Co., Ltd. '6140579 China Airlines Ltd. (a) '6189657 China Life Insurance Co,. Limited '6199816 China Steel Corporation Chinatrust Financial Holding Co., Ltd. '6527666 Chunghwa Telecom Co., Ltd. (c) 'B4TDF13 CTCI Corporation Delta Electronics, Inc. 0 Eclat Textile Co., Ltd. '6345783 EVA Airways Corporation (a) '6186023 Evergreen Marine Corporation (a) Far Eastern Department Stores Ltd. '6331373 Far Eastern New Century Corporation Far EasTone Telecommunications Co., Ltd. Farglory Land Development Co., Ltd. '6203687 Feng Tay Enterprises Co., Ltd. '6336055 First Financial Holding Company Ltd. '6580119 Formosa Chemicals & Fiber Corporation '6348715 Formosa International Hotels Corporation '6107574 Formosa Petrochemical Corporation Formosa Plastics Corporation Formosa Taffeta Co., Ltd. '6348588 Fubon Financial Holding Co., Ltd. '6411673 Giant Manufacturing Co., Ltd. '6372167 Highwealth Construction Corp. '6154075 HIWIN Technologies Corp. 'B1YMYT5 Hotai Motor Co., Ltd. '6417165 Hua Nan Financial Holdings Co., Ltd. Lite-On Technology Corp. '6519481 Mega Financial Holding Co., Ltd. '6444066 Merida Industry Co., Ltd. '6584445 Nan Ya Plastics Corporation '6621580 Pou Chen Corporation '6696157 President Chain Store Corp. '6704986 Realtek Semiconductor Corporation '6051422 Ruentex Development Company Limited '6748423 Ruentex Industries Ltd. '6758422 SinoPac Financial Holdings Company '6525875 Standard Foods Corporation '6853554 Synnex Technology International Corp. '6868439 Taishin Financial Holding Co., Ltd. '6451680 Taiwan Cement Corporation '6869937 Taiwan Cooperative Financial Holding Co., Ltd. 'B73XCZ3 Taiwan Fertilizer Co., Ltd. '6109439 Taiwan Glass Industry Corporation '6870865 Taiwan Mobile Co., Ltd. '6290496 Taiwan Semiconductor Manufacturing Co., Ltd. (c) '2113382 TECO Electric & Machinery Co., Ltd. '6879851 U-Ming Marine Transport Corporation '6911377 Uni-President Enterprises Corporation '6700393 Wan Hai Lines, Ltd. '6932334 Wistron Corporation Yang Ming Marine Transport Corporation (a) '6987583 Yuanta Financial Holding Co., Ltd. '6424110 Yulon Motor Co., Ltd. '6988597 Zhen Ding Technology Holding Limited 'B734XQ4 THAILAND - 5.7% Advanced Info Service For Rg '6412591 Airports of Thailand PCL '6741198 Bangkok Bank PCL(e) '6368360 Bangkok Dusit Medical Services PLC 'BLZGSM7 Banpu Public Company Limited 'BJFHBT4 BEC World PCL '6728351 BEC World Public Co., Ltd. (e) '6728339 BTS Group Holdings PCL 'B7WHJ33 Bumrungrad Hospital PLC 'B0166H5 Central Pattana PCL 'B6SR6J5 Central Pattana Public Company Limited (e) 'B013L15 Charoen Pokphand Foods PCL 'B5L2DG6 CP ALL PCL 'B08YDF9 Delta Electronics PCL '6418919 Glow Energy PCL 'B074GX9 Home Product Center PCL '6418544 Home Product Center PCL '6418533 Indorama Ventures Public Company Limited 'B5V4S12 IRPC PCL '6890603 Kasikornbank PCL (e) '6364766 Krung Thai Bank PCL '6492838 Krung Thai Bank PCL (e) '6361466 Minor International PCL 'B018BZ4 PTT Exploration & Production PCL 'B1359J0 PTT Global Chemical PCL 'B736PF3 PTT PCL Siam Cement Pub Co-for Reg '6609906 Siam Commercial Bank PCL '6889935 Siam Commercial Bank PCL (e) '6363172 Thai Oil PCL B0305J0 Thai Union Frozen Products PCL 'BTYZVC2 Thai Union Frozen Products PCL (e) '6422727 TMB Bank Public Company Limited '6887887 True Corp PCL (a) '6877071 TURKEY - 5.2% Akbank T.A.S. 'B03MN70 Anadolu Efes Biracilik VE (a) 'B03MNV4 Arcelik A.S. 'B03MP18 BIM Birlesik Magazalar A.S. 'B0D0006 Coca-Cola Icecek A.S. 'B058ZV4 Emlak Konut Gayrimenkul Yatirim Ortakligi A.S. 'B586565 Enka İnşaat ve Sanayi A.Ş. 'B03MS64 Eregli Demir ve Celik Fabrikalari T.A.S. 'B03MS97 Ford Otomotiv Sanayi A.S. (a) 'B03MSR5 Haci Omer Sabanci Holding A.S. 'B03N0C7 Koç Holding A.S. 'B03MVJ8 Petkim Petrokimya Holding A.S. (b) 'B03MWY0 TAV Havalimanlari Holding A.S. 'B1RMFT9 Tofas Turk Otomobil Fabrikasi A.S. 'B03MY33 Tupras - Turkiye Petrol Rafinerileri A.S. 'B03MYT9 Turk Hava Yollari A.O. (a) 'B03MYK0 Turk Telekomunikasyon A.S. 'B2RCGV5 Turkcell Iletisim Hizmetleri A.S. (a) 'B03MYN3 Turkcell Iletisim Hizmetleri A.S. (a)(c) '2801687 Turkiye Garanti Bankasi A.S. 'B03MYP5 Turkiye Halk Bankasi A.S. 'B1WTMP0 Turkiye Is Bankasi A.S. 'B03MYS8 Turkiye Sise ve Cam Fabrikalari A.S. 'B03MXR0 Turkiye Vakiflar Bankasi T-d 'B0N6YC4 Ulker Biskuvi Sanayi A.S. 'B03MYX3 Yapi ve Kredi Bankasi A.S. (b) 'B03MZJ6 United Arab Emerates - 3.1% Abu Dhabi Commercial Bank '6545464 Aldar Properties PJSC 'B0LX3Y2 Arabtec Holding Company PJSC 'B02PY44 DP World Ltd. 'B291WY5 Dubai Financial Market PJSC 'B1GPBP7 Dubai Islamic Bank PSJ '6283452 Emaar Malls Group P.J.S.C. 'BQWJP56 Emaar Properties PJSC 'B01RM25 First Gulf Bank PJSC '6122782 National Bank of Abu Dhabi PJSC '6624471 TOTAL COMMON STOCK (Cost $39,086,746) Preferred Stock - 2.0% BRAZIL - 0.7% AES Tiete S.A. '2441038 Banco Bradesco S.A. 'B00FM53 Banco do Estado do Ria Grande do Sul S.A. 'B23F8S9 Bradespar S.A. B01SCS4 Centrais Eletricas Brasileiras S.A. '2308445 Itausa-Investimentos Itau S.A. '2458771 Lojas Americanas S.A. Metalurgica Gerdau S.A. '2648862 Oi S.A. 'B7XL5Q9 Suzano Papel e Celulose S.A. 'B02GKF0 Usiminas Usi Sd Mg (a) Vale S.A., Class A '2257127 CHILE - 0.2% Embotelladora Andina S.A. '2311454 COLOMBIA - 0.7% Banco Davivienda S.A. 'B4KC973 Bancolombia S.A 'BJ62LW1 Grupo Aval Acciones y Valores S.A. 'B66Y3W0 Grupo de Inversiones Suramericana S.A. 'B4ZRC96 RUSSIA - 0.2% AK Transneft OAO 19 'B59NHY7 Surgutneftegas OAO 'B5BHR47 SOUTH KOREA - 0.2% Hyundai Motor Company Ltd. '6148272 LG Chem Ltd. '6346924 Samsung Electronics Co. Ltd. 27 '6773812 TOTAL PREFERRED STOCK (Cost $1,094,005) Exchange Traded Funds - 1.6% United States - 1.6% iShares MSCI Emerging Markets Index Fund '2582409 Vanguard FTSE Emerging Markets ETF 'B06HMH5 (Cost $661,205) Exchange Traded Notes - 4.7% United Kingdom - 4.7% iPath MSCI India Index ETN (a) 'B1KFDL3 (Cost $1,531,463) Warrants - 0.0% THAILAND - 0.0% Indorama Ventures Public Company Limited 1 - 'BQFJ3X7 (Cost $0) Short Term Investments - 0.5% Par Value Value State Street Bank & Trust Co., Repurchase Agreement $ .0%, 07/01/15, (Dated 06/30/15), Collateralized by200,000 par U.S. Treasury Note-2.625% due11/15/2020, Market Value $209,500, Repurchase Proceeds $201,274 (Cost $201,274) TOTAL INVESTMENTS (EXCLUDING INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED) (Cost $42,574,693) INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED - 1.8% Money Market - 1.7% Par Value Value Western Asset Institutional Cash Reserves - Inst. (Cost $720,574) $ $ TOTAL INVESTMENTS - 101.6% (Cost $43,295,267) OTHER ASSETS & LIABILITIES (Net) - (1.6%) NET ASSETS - 100% $ (a) Non-income producing security. (b) All or a portion of this security was out on loan. (c) ADR - American Depository Receipts (d) GDR - Global Depository Receipts (e) NVDR - Non-Voting Depository Receipts The percentage of each investment category is calculated as a percentage of net assets. SECTOR ALLOCATIONS (as a percentage of Total Net Assets) Financials 19.7% Industrials 11.2% Consumer Staples 11.1% Telecommunication Services 10.6% Consumer Discretionary 9.6% Materials 9.1% Utilities 8.3% Energy 6.8% Health Care 3.8% Information Technology 2.9% Exchange Traded Funds 1.6% Exchange Traded Notes 4.7% Cash and Other Assets (Net) 0.6% Pear Tree Risk Parity FASB 157 Disclosure Portfolio securities are valued each business day generally at the last reported sale price on the principal exchange or market on which they are traded.If on a business day there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate at the time of valuation. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s net asset value. Because foreign markets may be open at different times than when the New York Stock Exchange is open for regular trading, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Funds’ Valuation Procedures include fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ● Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that a Fund has the ability to access. ●Level 2- Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ● Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing a Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2015: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Market Value at June 30, 2015 Level 1 Level 2 Level 3 Total Risk Parity Common Stock* Common Stock Units - - Depository Receipts - - Mutual Funds - - Preferred Stock - - Real Estate Investment Trust - - Short Term Investments - Total The following is a reconciliation of Level 3 assets for which unobservable inputs were used to determine fair value. Risk Parity Common Stock Balances as of 3/31/2015 Realized gain (loss) Changed in unrealized appreciation (depreciation) Purchases $- Sales Transfer intoLevel 3 Transfer out of Level 3 Balances as of 06/30/2015 * Refer to Schedule of Investments for breakout by industry or country. * Transfers between Levels are recognized at the end of the reporting period. * Risk Parity transferred $628,991 out of Level 1 into Level 2, $ 48,500 out of Level 1 into Level 3, $ 44,351 out ofLevel 2 into Level 1, $ 20,480 out of Level 2 into Level 3 and$ 25,109 out of Level 3 into Level 1. * Common stock labeled as Level 2 balance consists of the market value of the associated Level 2 investments in thefollowing industries: * Common stock labeled as Level 3 balance consists of the market value of the associated Level 3 investments in the following industries: Risk Parity Banks Chemicals Construction Materials Diversified Telecommunications Electric Utilities Electronic Equipment & Instruments Food & Drug Retailing Food Products Health Care Providers & Services Hotel Restaurant & Leisure Leisure Equipment& Products Media Multiline Retail Oil & Gas Real Estate Specialty Retail Transportation & Infrastructure Risk Parity Airlines Pharmaceuticals & Biotechnology Semiconductor Equipment & Products The following table presents additional information about valuation methodologies and inputs used for investments that are measured at fair value and categorized within Level 3 as of June 30, 2015: Common Stock Fair Value June 30, 2015 Valuation Methodologies Unobservable Input (1) Range Impact to Valuation from a Decrease in Input (2) Risk Parity Adjusted Last Trade Volatility Adjustment 100% Decrease Market Comparable Comparability Adjustment 100% Decrease 1. In determining certain of these inputs, management evaluates a variety of factors including economic conditions, industry and market developments, and company specific developments. 2. This column represents the directional change in the fair value of the Level 3 investments that would result from a decrease to the to the corresponding unobservable input. An increase to the observable input would have the opposite effect. Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commision on Form N-CSR. PEAR TREE POLARIS FOREIGN VALUE FUND SCHEDULE OF INVESTMENTS June 30, 2015 Common Stock - 98.9% Shares Value AUSTRALIA - 4.6% BHP Billiton plc (b) $ Northern Star Resources Limited South32 (b) WorleyParsons Ltd. BELGIUM - 2.0% Solvay S.A. CANADA- 2.1% Methanex Corporation FINLAND -4.5% Caverion Corporation Kone OYJ, Class B Konecranes OYJ YIT OYJ FRANCE - 8.0% Christian Dior S.A. Imerys S.A. Ipsos Maurel et Prom (a) Michelin (CGDE) Transgene S.A. (a) GERMANY - 19.4% BASF SE Deutsche Telekom AG Freenet AG Hannover Rueck SE Lanxess AG Linde Group (The) Muenchener Rueckvers AG Symrise AG Wincor Nixdorf AG HONG KONG- 2.5% Guangdong Investment Limited REXLot Holdings Limited INDIA- 2.2% Infosys Technologies Limited(b) IRELAND - 2.5% Greencore Group plc ISRAEL - 2.3% Teva Pharmaceuticals SP (b) ITALY - 0.9% Trevi Finanziaria SpA JAPAN - 6.1% Asahi Group Holdings Limited KDDI Corporation Showa Denko K.K. NORWAY - 5.1% DnB Bank ASA SpareBank 1 SR-Bank ASA Yara International ASA RUSSIA - 0.4% Sberbank of Russia (b) SOUTH AFRICA - 1.3% Sasol Limited SOUTH KOREA - 4.0% Kia Motors Corporation Samsung Electronics Company Limited SWEDEN - 7.2% Duni AB Investor AB, Class B Loomis AB Svenska Handelsbanken AB, Class A SWITZERLAND - 2.1% Novartis AG THAILAND - 1.9% Thai Oil PCL UNITED KINGDOM - 19.8% Barratt Developments plc BBA Aviation plc Bellway plc International Game Technology Persimmon plc Rexam plc Standard Chartered plc Taylor Wimpey plc Tullow Oil plc TOTAL COMMON STOCK (Cost $ 1,471,347,277) SHORT TERM INVESTMENTS - 0.8% Money Market -0.8% State Street Global Advisors FDS $ $ (Cost $ 14,234,413) TOTAL INVESTMENTS - 99.7% (Cost $ 1,485,581,690) OTHER ASSETS & LIABILITIES (NET) - 0.3% NET ASSETS - 100% $ (a) Non-income producing security (b) ADR - American Depository Receipts The percentage of each investment category is calculated as a percentage of net assets. SECTOR ALLOCATIONS (as a percentage of Total Net Assets) Materials 22.9% Consumer Discretionary 22.3% Financials 13.5% Industrials 8.2% Energy 7.8% Telecommunication Services 7.1% Information Technology 6.2% Consumer Staples 4.5% Health Care 4.4% Utilities 2.0% Cash and Other Assets (Net) 1.1% Pear Tree Foreign Value Fund FASB 157 Disclosure Portfolio securities are valued each business day generally at the last reported sale price on the principal exchange or market on which they are traded.If on a business day there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate at the time of valuation. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s net asset value. Because foreign markets may be open at different times than when the New York Stock Exchange is open for regular trading, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Funds’ Valuation Procedures include fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ● Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that a Fund has the ability to access. ●Level 2- Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ● Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing a Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2015: Quoted Prices Significant Other Significant Market Value at Foreign Value In Active Markets Observable Inputs Unobservable Inputs June 30, 2015 Common Stock * $ $ $ - $ Depository Receipts - - Short Term Investments - - Total $ $ $ - $ * Refer to Schedule of Investments for breakout by industry or country. * Transfers between Levels are recognized at the end of the reporting period. * Foreign Value Fund had no transfers at period end. * Common stock labeled as Level 2 balance consists of the market value of the associated Level 2 investments in the following industries : Foreign Value Oil & Gas $ $ Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE POLARIS FOREIGN VALUE SMALL CAP FUND SCHEDULE OF INVESTMENTS June 30, 2015 Common Stock - 92.7% Shares Value AUSTRALIA - 2.7% Programmed Maintenance Services Limited WorleyParsons Ltd. AUSTRIA - 0.7% Semperit AG Holding BELGIUM - 1.6% Kinepolis Group BRAZIL - 2.2% Equatorial Energia S.A. CHINA - 2.9% China Hongxing Sports Limited (a) Shanghai Mechanical & Electrical Industry Co.Limited - B Xinhua Winshare Publishing and Media Co., Limited DENMARK - 1.7% DFDS A/S Copenhagen Egypt - 0.7% Egypt Kuwait Holding Company S.A.E. FINLAND - 1.5% PKC Group OYJ FRANCE - 2.2% Bonduelle S.A. Ipsos GERMANY- 4.1% Freenet AG QSC AG Sixt SE HONG KONG - 7.5% AMVIG Holdings Limited Emperor Watch & Jewellery Limited REXLot Holdings Limited Samson HoldingLimited Texwinca Holdings Limited VST Holdings Limited (a) VTech Holdings Limited INDIA - 5.8% KRBL Limited LIC Housing Finance Limited NIIT Technologies Limited South Indian Bank Limited(a) Usha Martin Group Limited IRELAND -5.8% Glanbia plc Greencore Group plc IFG Group plc UDG Healthcare plc ITALY - 2.5% De'Longhi SpA Trevi Finanziaria SpA JAPAN - 13.0% BML Inc. Chugoku Marine Paints Limited Daicel Corporation DaiichiKosho Co., Limited Nihon House Holdings Co., Limited Prima Meat Packers Limited Unipres Corporation VT Holdings Co., Limited NORWAY - 4.8% ABG Sundal Collier Holding ASA Borregaard ASA. SpareBank Nord-Norge SpareBank 1SMN SpareBank 1 SR-Bank ASA PHILIPPINES - 1.8% Manila Water Company, Inc. SINGAPORE - 2.6% Breadtalk Group Limited M1 Limited SOUTH AFRICA - 1.6% Clicks Group Limited SWEDEN - 2.8% Duni AB Loomis AB Nolato AB SWITZERLAND - 0.9% Vetropack Holding AG TAIWAN - 4.5% Chong Hong Construction Co., Ltd. Holtek Semiconductor, Inc. WT Microelectronics Co., Limited THAILAND - 5.2% Hana Microelectronics PCL Ratchaburi Electricity Generating Holding PCL Thai Union Frozen Products PCL UNITED KINGDOM - 13.6% Alternative Networks plc BBA Aviation plc Character Group plc Clarkson plc Crest Nicholson Holdings plc Galliford Try plc Halfords Group plc The Restaurant Group plc Vitec Group plc Wetherspoon (J.D.) plc TOTAL COMMON STOCK (Cost $ 475,714,009 ) Preferred Stock - 1.8% GERMANY Dräegerwerk AG (Cost $ 10,058,310 ) Short Term Investments - 5.3% Par Value Value Money Market - 5.3% State Street Global Advisors FDS $ (Cost $ 31,112,226) TOTAL INVESTMENTS - 99.8% (Cost $ 516,884,545 ) OTHER ASSETS & LIABILITIES (NET) - 0.2% NET ASSETS - 100% $ (a) Non-income producing security The percentage of each investment category is calculated as a percentage of net assets. SECTOR ALLOCATIONS (as a percentage of Total Net Assets) Consumer Discretionary 26.4% Industrials 13.9% Financials 10.8% Consumer Staples 9.1% Information Technology 9.0% Telecommunication Services 6.4% Utilities 6.0% Health Care 5.6% Materials 5.4% Energy 1.9% Cash and Other Assets (Net) 5.5% Pear Tree Foreign Value Small Cap Fund FASB 157 Disclosure Portfolio securities are valued each business day generally at the last reported sale price on the principal exchange or market on which they are traded.If on a business day there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate at the time of valuation. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s net asset value. Because foreign markets may be open at different times than when the New York Stock Exchange is open for regular trading, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Funds’ Valuation Procedures include fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ● Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that a Fund has the ability to access. ●Level 2- Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ● Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing a Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2015: Quoted Prices Significant Other Significant Market Value at Foreign Value Small Cap In Active Markets Observable Inputs Unobservable Inputs June 30, 2015 Common Stock * $ Preferred Stock - - Short Term Investments - - Total $ The following is a reconciliation of Level 3 assets for which unobservable inputs were used to determine fair value. Foreign Value Small Cap Common Stock Balances as of 03/31/2015 $ Realized gain (loss) - Change in unrealized appreciation (depreciation) Purchases - Sales - Transfer into Level 3 - Balances as of 06/30/2015 $ * Refer to Schedule of Investments for breakout by industry or country. * Transfers between Levels are recognized at the end of the reporting period. * Foreign Value Small Cap Fund had no transfers at period end. * Common stock labeled as Level 2 balance consists of the market value of the associated Level 2 investments in the following industries : Foreign Value Small Cap Diversified Financials $ Electronic Equipment & Instruments Electric Utilities Food Products $ * Common stock labeled as Level 3 balance consists of the market value of the associated Level 3 investments in the following industries : Foreign Value Small Cap Leisure Equipment & Products $ The following table presents additional information about valuation methodologies and inputs used for investments that are measured at fair value and categorized within Level 3 as of June 30, 2015 : Impact to Fair Value Valuation Unobservable Valuation from a Common Stock June 30, 2015 Methodologies Input (1) Range Decrease in Input (2) Foreign Value Small Cap $ Market Comparability 100% Decrease Comparable Adjustment In determining certain of these inputs, management evaluates a variety of factors including economic conditions, industry and market developments, and company specific developments. This column represents the directional change in the fair value of the Level 3 investments that would result from a decrease to the corresponding unobservable input.An increase to the observable input would have the opposite effect. Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures (a)The registrant’s principal executive officer and principal financial officer have concluded, based upon their evaluation of the effectiveness of the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) of the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing date of the report that the registrant’s disclosure controls and procedures are reasonable designed to ensure that information required to be disclosed by the registrant’s Form N-Q is recorded, processed, summarized and reported with the required time periods and that information required to be disclosed by the registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the registrant’s management, including its principal executive and financial officers, as appropriate to allow timely decisions regarding required disclosure. (b)There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a- 3(d) of the Investment Company Act of 1940, as amended) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the Investment Company Act of 1940, as amended are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant:Pear Tree Funds By:/s/ Willard L. Umphrey Willard L. Umphrey Chairman, President and Trustee Date:August 21, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Willard L. Umphrey Willard L. Umphrey Chairman, President and Trustee (Principal Executive Officer) Date: August 21, 2015 By:/s/ Leon Okurowski Leon Okurowski Treasurer (Principal Financial Officer) Date: August 21, 2015
